Citation Nr: 0012312	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  96-33 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
arm injury.  

2.  Entitlement to service connection for a disorder of the 
feet. 

3.  Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling. 

4.  Entitlement to an increased (compensable) rating for an 
ear and sinus infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Fussell, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
June 1978 to March 1995, and two years and six months of 
prior service.

This matter comes before the Board of Veteran's Appeals 
(Board) from a June 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In a May 1998 Board decision service connection for 
a back disorder, to include residuals of surgery for 
lumbosacral disc disease and arthritis, was granted but the 
remaining issues were remanded to the RO for further 
development.  


FINDINGS OF FACTS

1.  The veteran's preservice left elbow fracture was 
surgically treated with internal fixation with a pin but was 
not symptomatic during service.  

2.  A chronic disorder of the veteran's feet was not 
manifested during service.  

3.  The veteran's asthma is manifested by not more than mild 
impairment and he does not require daily inhalation or 
bronchodilator therapy and pulmonary function results do not 
warrant a higher rating.  

4.  The veteran has X-ray evidence of sinusitis but does not 
have incapacitating episodes, moderate impairment, nasal 
polyps and his obstruction of the right nasal passage is due 
to a nonservice-connected deviated nasal septum.  


CONCLUSIONS OF LAW

1.  Residuals of a preservice fracture of the veteran's left 
elbow underwent no increase during military service and a 
left elbow disorder was not otherwise incurred during active 
service.  38 U.S.C.A. §§ 1111, 1153 (West 1991); 38 C.F.R. 
§ 3.306 (1999).  

2.  A disorder of the feet was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

3.  An evaluation in excess of 10 percent is not warranted 
for asthma on either a schedular or extraschedular basis.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.21, Diagnostic Code 6602 (1999).  

4.  An increased (compensable) evaluation is not warranted 
for residuals of an ear and sinus infection on either a 
schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.21, Diagnostic Code 6513 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  

As noted in the 1998 Board remand, the veteran stated in an 
attachment to his initial April 1995 claim that service 
medical records (SMRs) from December 1975 through January 
1984 had been lost during his active military service and 
could not be found.  In fact, there are no SMRs on file prior 
to May 1985.  However, since the SMRs could not be located 
during his military service, remand of the case for an 
additional search for those records would be fruitless. 

If a veteran's SMRs are unavailable, VA's duty to assist, the 
duty to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  However, this does not low the 
threshold for an allowance of a claim; rather, the obligation 
to discuss and evaluate evidence is heightened.  Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  

On the other hand, where the "service medical records are 
missing... the Board [may not] wrongly equate the absence of 
medical corroboration with 'negative evidence' [] Nowhere do 
VA regulations provide that a veteran must establish service 
connection through medical records alone."  Stozek v. Brown, 
4Vet. App. 457, 461 (1993) [single judge decision] quoting 
Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  

It is the determination of the Board that the evidentiary 
record is sufficient both in scope and in depth for a fair, 
impartial, and fully informed appellate decision.  

Background

SMRs, including the report of examination for service 
entrance, prior to May 1985 are not on file.  

In April 1987, the veteran complained of pain in the left arm 
and wrist and it was felt that this might be possibly due to 
a slipped pin in the left arm stemming from prior internal 
fixation of a pre-service fracture of the left elbow.  On 
examination the left arm was nontender.  There was no pain on 
flexion or extension of the left elbow nor on ulnar or radial 
deviation of the left wrist.  There was no pain on supination 
or pronation of the left forearm.  After examination the 
assessment was a probable left wrist sprain/strain.  

In May 1987 the veteran complained of pain in his left hand 
and on examination there was crepitation in the dorsum of the 
left wrist.  The assessment was tendonitis.  

In December 1987 the veteran had blisters on both heels, 
which were drained, and athlete's feet.  He was seen for an 
ear infection in June 1988 and again in November 1988 and 
August 1990 for rhinitis.  

Pulmonary function testing in August 1990 revealed an forced 
expiratory volume (FEV) FEV-1 which was 88 percent of 
predicted and an FEV-1/forced vital capacity (FVC) which was 
91 percent of predicted.  The assessment was that the testing 
revealed small airway disease which was not reversed with 
bronchodilators.  There was also an assessment in that month 
of early chronic obstructive pulmonary disease (COPD) 
affecting the small airways.  

Pulmonary function testing in September 1990 revealed an FEV-
1 which was 87 percent of predicted and an FEV-1/FVC which 
was 94 percent of predicted.  Sinus X-rays in November 1991 
revealed right maxillary sinusitis.  In April 1992 the 
veteran's left great toenail excised in April 1992 due to a 
fungal infection with an ingrown toenail.  

Pulmonary function testing in January 1995 revealed an FEV-1 
which was 88 percent of predicted and an FEV-1/FVC which was 
86 percent of predicted.  

The examination for service retirement in January 1995 was 
negative and in a medical history questionnaire at service 
retirement it was reported that the veteran had had a 
preservice compound fracture of the left elbow and arm with 
open reduction and internal fixation by pins and wire.  

The postservice medical records are negative with respect to 
treatment of the feet and left arm.  

Postservice clinical records from the Redstone Arsenal in 
December 1995 note that the veteran complained of low back 
pain which radiated down the right leg to the right foot and 
that he had decreased sensation in the right foot.  

A private clinical record of December 1995 from The Alabama 
Back Institute reflects that the veteran had a history of 
having had a "touch of asthma and seasonal bronchitis."  

During hospitalization in December 1995 for surgery for a 
herniated nucleus pulposus with right-sided L5 nerve root 
syndrome, which effected the veteran's right foot, he 
complained of shortness of breath without chest pain.  

Treatment records of April 1996 from Weston J. Walker, M.D., 
reflect that the veteran was seen for, in part, asthma and 
allergies.  He had a history of watery eyes with clear 
postnasal drop and wheezing.  On examination there were 
scattered wheezes in his chest, bilaterally, but there was no 
"air hunger."  Chest X-rays revealed hyperinflated lungs.  
He was given Claritin and Proventil and Vanceril inhalors.  

On VA orthopedic examination in October 1998 the veteran's 
claim file was reviewed prior to the examination.  The 
veteran reported that as a result of his low back disorder he 
had had some numbness from the right knee downward.  He 
reported that his left arm had been crushed at the elbow in 
1973, prior to service, and that in 1986 he had had pain in 
the elbow and that an X-ray had revealed that the internal 
fixating pin had slipped.  Currently, his elbow did not hurt 
too badly and, in fact, the left elbow did not hurt as bad as 
his right elbow.  He complained of pain in his back and 
elbow.  On examination flexion of the left elbow was to 145 
degrees.  Supination of the left forearm was to 85 degrees 
and pronation was to 80 degrees.  There was an 11-centimeter 
operative scar curving over the olecranon of the left elbow.  
An X-ray revealed an internal fixation with an intramedullary 
pin of an old olecranon fracture with no current acute 
fracture or dislocation.  The diagnosis was a postoperative 
fracture and fixation of the left elbow, with no loss of 
function due to pain.  The examiner commented that, other 
than the natural aging process, any disability now present 
was not greater than prior to the veteran's military service.  

On VA pulmonary examination in October 1998 the examiner 
noted that clinical records indicated possible bronchial 
asthma.  The veteran had a snoring condition and had been 
evaluated for obstructive sleep apnea, with apparently 
negative results.  He reported that a specialist had told him 
that his snoring was due to a deviated nasal septum.  He had 
a cough in the morning which was productive of clear sputum 
but recently had been productive of grayish sputum.  He had 
lost about 20 lbs. and attributed this to stress and problems 
associated with marital conflict.  He reported that he was 
severely dyspneic after walking up three flights of stairs.  
He apparently had been diagnosed as having bronchial asthma 
in 1993 and had attacks once a month.  He had a very good 
response to the use of bronchodilator treatment, with 
secondary jitteriness as a side effect.  There was no history 
of oxygen treatment.  For the past two years there had been 
no periods of incapacitation.  

On examination there was no clinical evidence of cor 
pulmonale, right ventricular hypertrophy or pulmonary 
hypertension.  There was no underlying condition, e.g., 
kyphoscoliosis or pectus excavatum.  Respiratory excursion 
was normal but there was a faint "scrapping" sound at 
terminal inspiration.  There were a few scattered wheezes, 
posteriorly.  Percussion was normal.  

Pulmonary function testing revealed that the veteran's FEV-1 
was 84 percent of predicted and FEV-1/FVC was 86 percent of 
predicted.  Diffusion capacity of carbon monoxide (DLCO) was 
95 percent of predicted.  The diagnoses included bronchial 
asthma, adequately controlled with bronchodilator therapy.  

On VA examination of the veteran's ears in October 1998 a 
review of the veteran's records was negative for ear disease.  
However, he had had transient effects during an upper 
respiratory infection which had cleared-up adequately.  On 
examination there was no abnormality of his ears and no 
active ear disease nor infections of his middle or inner ear.  
The diagnosis was that his ears were normal.  

On VA peripheral vascular examination in October 1998 the 
veteran denied any problem with cold exposure.  He did 
mention having had itchy dermatitis on the soles of his feet, 
off and on, for quite some time.  This had been treated with 
over-the-counter medication, Monistat, with good relief of 
symptoms but no cure.  On examination there was a dry, 
partially erythematous linear area on the soles of both feet 
which appeared to be fungal in nature.  

On VA otolarygeal examination in October 1998 it was noted 
that the veteran had a history of nasal obstruction, clear 
rhinorrhea, and interference with breathing through his nose.  
He reported a history of obstructive sleep apnea and had 
white clearish drainage at all times.  He had taken over-the-
counter medications.  He had hypnonasal speech secondary to 
this.  He reported that his allergy attacks were constant and 
that he was chronically troubled by this.  On examination he 
had severe right nasal septal deviation with near 100 percent 
obstruction on the right.  The over-the-counter medication 
did not seem to help and he had taken Zyrtec in the past with 
a small amount of relief.  A computerized tomography scan of 
the paranasal sinuses, in October 1998, yielded a conclusion 
of mild mucosal thickening involving the right maxillary and 
right frontal air cells; but was otherwise unremarkable 
except for the nasal septal deviation.  The diagnoses were 
allergic rhinosinusitis and severe nasal septal deviation.  
These findings were consistent with the veteran's history of 
nasal obstruction.  The nasal septal deviation could have 
been secondary to prior trauma, but the etiology was 
uncertain.  

Legal Analysis

Left Elbow

While the report of the examination for entrance into service 
is not available, it is undisputed that the veteran had 
surgery for and insertion of a fixating pin for a fracture of 
the left elbow prior to military service.  

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear an unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  

Thus, the initial question is whether this was productive of 
actual disability at service entrance, requiring that the 
presumption of soundness be rebutted.  If it was not 
productive of disability then the presumption of soundness is 
inapplicable, since there would be no actual disability at 
service entrance.  If it was productive of disability, then 
the presumption of soundness can be rebutted only if the 
evidence as a whole establishes that such disability pre-
existed service.  

In this regard, the veteran had failed to provide the 
requested information that would have allowed the RO to 
obtain any preservice clinical records pertaining to the 
preservice left elbow fracture, including treatment thereof 
and such evidence as might be available to determine whether 
(in light of the absence of SMRs) such the fracture was 
productive of residual disability at service entrance.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an 
increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306.  

Here, the veteran indicated in his original claim received in 
1996, that had had a "left arm injury & pain 4/29/87' and 
stated in his notice of disagreement that his pre-existing 
residuals of left elbow surgery "was, in deed, aggrivated 
[sic] by my active duty service."  

The veteran has not related that he was treated for left 
elbow or left arm disability prior to April 1987 and SMRs 
since that time are on file.  While the possibility that the 
internal fixating pin in the olecranon of the left elbow was 
considered as a source for the veteran's complaint of pain 
during April 1987, it was ultimately determined that he had 
probably had a sprain or strain of the left wrist, not the 
elbow where the preservice fracture had occurred.  The next 
month it was felt that he had tendonitis of the left wrist.  
Otherwise, the available SMRs are negative for disability or 
symptoms from the preservice injury.  Although he reported 
on VA examination in 1998 that an inservice X-ray had 
revealed that the fixating pin had slipped, this is not 
corroborated by the SMRs.  Moreover, an X-ray at the time of 
the 1998 VA examination did not reveal that the fixating pin 
was malpositioned.  Also, the 1998 VA examiner opined, after 
reviewing the claim file, that any current disability was 
not greater than that which existed prior to military 
service, other than that due to the aging process.  

Accordingly, if the preservice fracture had completely 
healed at the time of service entrance, there is no basis 
for concluding that a left elbow or left arm was incurred 
during active service.  Likewise, if the preservice fracture 
was productive of residual disability at service entrance, 
there is no basis for concluding the left elbow or left arm 
underwent any increase during active service and, thus, was 
not aggravated during service.  

Disorder of the Feet

The veteran stated in his 1996 claim that he had had "feet - 
blisters pain from extreme cold weather boots 12/10/98."  It 
was for this reason that he was given a VA peripheral 
vascular examination in 1998, at which time he denied having 
been exposed to cold weather.  Accordingly, it is now clear 
that he is not claiming residuals of frostbite of the feet.  

The SMRs reflect that blisters of his heels were drained in 
1987 but there is no clinical evidence of any recurrence of 
such blisters or of residuals disability thereafter.  He also 
had athlete's feet in 1987 and later, in 1992, his left great 
toenail was ingrown and excised because of a fungal 
infection.  On VA examination in 1998 he reported using 
medication for what was described as itchy dermatitis and an 
examination revealed what appeared to be a fungal infection 
of the soles of his feet.  However, he has not reported 
continually having had the same fungal symptoms since service 
until the present.  Any current fungal infection of the soles 
of his feet is not shown to be the same as that which 
effected his left great toe during active service and there 
is otherwise no competent medical evidence of a nexus between 
the two.  

Lastly, to the extent that the veteran may have had some 
radicular symptoms (either in the past or currently) which 
effected the sensory system of his right foot, this is not 
shown to be due to anything other than his low back disorder 
which is already service-connected and is separately 
evaluated.  

Asthma

It has been alleged that the RO did not consider whether the 
newly revised rating criteria for the evaluation of the 
veteran's service-connected asthma and residuals of an ear 
and sinus infection were more favorable than the old rating 
criteria and, thus, that the case should be remanded to the 
RO.  However, the supplemental statement of the case (SSOC) 
dated in June 1999 (and forwarded to the veteran in July 
1999) reflects that the RO did in fact consider the newly 
revised rating criteria and determined that increased ratings 
thereunder were not warranted.  

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation, on ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this is 
not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The holding of the United States Court 
of Veterans Appeals (Court) in Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) mandates that when the governing law 
or regulations change during the course of an appeal, the 
most favorable version will be applied.  

Prior to October 7, 1996 the rating criteria under DC 6602 
for bronchial asthma provided for a 10 percent rating when 
the impairment was mild with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A note to DC 6602, as in effect prior to 
October 7, 1996, provided that in the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  A 30 percent 
rating was warranted for moderate asthma, manifested by 
rather frequent asthmatic attacks (separated by only 10 to 
14-day intervals) with moderate dyspnea on exertion between 
attacks.  

Effective October 7, 1996, a 10 percent rating is warranted 
for bronchial asthma when there is an FEV-1 of 71- to 80-
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
there is intermittent inhalational or oral bronchodilator 
therapy.  A note to DC 6602 provides that in the absence of 
clinical findings of asthma at time of examination, a 
verified history of asthmatic attacks must be of record.  A 
30 percent rating is warranted for bronchial asthma when 
there is an FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy is required, or; inhalational anti-
inflammatory medication is required.  

For definitional purposes, the Board notes that FEV-1 is 
forced expiratory volume in one second.  FVC is forced vital 
capacity.  FEV-1/FVC is the ratio of forced expiratory volume 
in one second to forced vital capacity.  DLCO (SB) is 
diffusion capacity of the lung for carbon monoxide by the 
single breath method.  

The current 10 percent rating encompasses mild bronchial 
asthma under the old rating criteria and to warrant the next 
higher rating (under the old criteria) there must moderate 
impairment.  While the veteran has reported having constant 
allegery attacks, the recent 1998 examination revealed that 
he had asthmatic attacks only once a month and the pulmonary 
function testing over the years, including in 1998, does not 
confirm his subjective complaint of severe dyspnea upon 
exertion.  Likewise, under the new rating criteria, the 
veteran's pulmonary function testing results do no meet the 
criteria for a 30 percent rating.  Further, under the new 
rating criteria, he does no partake of daily use of 
inhalation or oral bronchodilator therapy or inhalational 
anti-inflammatory medication.  

Accordingly, a 30 percent rating for bronchial asthma is not 
warranted under either the old or the new schedular rating 
criteria.  

An Ear and Sinus Infection

The criteria for the evaluation of maxillary sinusitis in 
effect prior to October 7, 1996, provided that a 
noncompensable evaluation was to be assigned when there were 
X-ray manifestations only, with symptoms being mild or 
occasional.  A 10 percent evaluation was to be assigned when 
there was moderate impairment, with discharge or crusting or 
scabbing, and infrequent headaches.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1996).  

Under the criteria which became effective October 7, 1996, 
sinusitis, whether pansinusitis, ethmoid sinusitis, frontal 
sinusitis, maxillary sinusitis, or sphenoid sinusitis, is 
rated under a general rating formula.  See 38 C.F.R. § 4.97, 
DCs 6510 through 6514 (1999).  When maxillary sinusitis is 
detected by X-ray only, a noncompensable rating will be 
assigned.  When there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six  weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, a 10 
percent rating will be assigned.  A 30 percent rating is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The note to the general rating formula for 
sinusitis provides that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  

Here, there is X-ray evidence of right maxillary and right 
frontal sinusitis but the veteran does not have the 
discharge, crusting or scabbing due to sinusitis under the 
old criteria and the new criteria require that for a 
compensable rating the veteran must have incapacitating, 
which as noted requires bed rest and treatment by a 
physician.  However, the veteran is not shown by the evidence 
to have the requisite incapacitating episodes.  Accordingly, 
a compensable rating is not warranted under the new rating 
criteria.  

The veteran also has allergic rhinitis or rhinosinusitis.  
Under the rating criteria in effect prior to October 7, 1996, 
chronic atrophic rhinitis warranted a 10 percent rating when 
there was definite atrophy of intranasal structure, and 
moderate secretion.  A 30 percent rating was warranted when 
there was moderate crusting and ozena, with atrophic changes.  

The minimum schedular evaluation of 10 percent under the 
rating criteria for the evaluation of allergic or vasomotor 
rhinitis which became effective October 7, 1996 requires that 
without polyps there must be greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side (i.e., one nasal passage).  For a 30 
percent rating there must be polyps.  

Here, the blockage of the veteran's right nasal passage is 
due to a deviated nasal septum and is not shown to be due to 
any form of rhinitis.  In this regard, service connection is 
not in effect for a deviated nasal septum and, thus, symptoms 
of this nonservice-connected disability may not be considered 
for rating purposes.  Similarly, there is no evidence of 
nasal polyps.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  In this case, for the 
foregoing reasons and bases, the preponderance of the evidence 
is against the claims and, thus, there is no doubt to be 
resolved in favor of the veteran.  


ORDER

Service connection for residuals of a left arm injury is 
denied. 

Service connection for a disorder of the feet is denied.  


                                                                        
(CONTINUED ON NEXT PAGE)


An increased evaluation greater than 10 percent for asthma is 
denied.

An increased (compensable) evaluation for an ear and sinus 
infection is denied.  


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

